DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 20 April 2022 containing remarks, terminal disclaimer, and amendments to the claims.
Claims 1-12 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCall (US 2009/0158637) in view of Nousiainen (US 2016/0130509).
Regarding claims 1 and 11-12, McCall teaches combining oxygenate feedstock with recycle hydrocarbon diluent [0042] and directing the combined feed to hydrodeoxygenation zone to produce hydro deoxygenated product [0042], directing hydrodeoxygenated feedstock to hydrocracking zone 12 to provide a hydrocracked product [0042], see figure 2.  McCall teaches passing hydrocracked product to isomerization zone 8 and fractionating to recover aviation fuel product 24 [0042], see figure 2.
McCall does not explicitly disclose (1) separating vapor from the liquid in the hydrocracked product prior to isomerization (2) the claimed sulfided catalysts in HDO and HDK, with elemental catalyst for isomerization.
Regarding (1), Nousiainen teaches a similar process for hydrotreating renewable feedstock to produce fuel products.  Nousiainen teaches hydrocracking occurs in the HDW zone [0100].  Nousiainen teaches separated the HDW treated product to recover gaseous components, which are purified and recycled to provide hydrogen, prior to further treatment [0140].
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Nousiainen product separation after the McCall hydrocracking steps and before further isomerization treatment, in order to recover hydrogen which may be purified and recycled to save raw material costs.  
Regarding (2), McCall teaches various hydrodeoxygenation, hydrocracking, and isomerization catalysts including nickel, cobalt, molybdenum, tungsten, platinum and palladium on amourphous refractor oxides and zeolites [0015], [0021-0035].  McCall does not disclose using sulfided catalysts in the HDO and HDK stages, however, McCall does note that HDO, HDK and HDI catalysts are well known and that any well-known catalysts may be used [0022], [0015].  Nousiainen teaches a similar process including HDO and HDW (which comprises hydrocracking [0100]) followed by separation of gases, and treating liquid phase in HDA [0111].  The HDA stage comprises isomerization catalysts [0106].  Thus, Examiner considers the HDA of Nousiainen to read on the claimed isomerization step.  Nousiainen teaches the HDO/and HDW (note HDW of Nousiainen includes cracking  [0100]) catalyst comprises sulfided catalysts including nickel, cobalt, molybdenum on amorphous refractory oxide supports and zeolites[0101-105].  Nousiainen teaches the HDA zone comprises isomerization catalyst [0106] comprising elemental Pt or palladium on refractory oxide support [0106-0108].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Nousiainen catalysts, since McCall teaches any well-known catalysts are suitable for the process, and Nousiainen teaches these catalysts are suitable for respective HDO, HDK, and isomerization steps.
Regarding claim 2, McCall teaches the jet fuel product has a boiling point of 150-300°C [0026].
Regarding claim 4, McCall teaches the feedstock comprises at least 50% wt. fatty acids of triglycerides [0011].
Regarding claim 5, McCall teaches hydrodeoxygenation temperatures of 200-450°C, pressures of 13.79-48.26 bar and LHSV or 0.25-4 hr-1 [0015-0016], which overlaps with the claimed range.  McCall teaches nickel, molybdenum, platinum, pallidum on refractory supports [0015].
Regarding claim 6, McCall teaches hydrocracking temperatures of 232-454°C, pressures of 13.79-137.9 bar, LHSV of 0.3-5 hr-1 [0034].  McCall teaches nickel, platinum or palladium catalysts on zeolites [0032-0033].
Regarding claim 7, it would have been obvious to the person having ordinary skill in the art that the McCall products would have the same or similar properties as claimed, since McCall teaches the same process steps applied to the same feeds at the same conditions as claimed.
Regarding claim 8, McCall does not explicitly disclose sending isomerized product to hydrodearomatization to produce a product having less than 1% aromatics.
However, Nousiainen teaches a similar process for hydrotreatment of renewable feed to produce jet fuel.  Nousiainen teaches that HDW zone comprises isomerization [0100].  Nousiainen teaches sending isomerized product from the HDW step to HDA, in order to form a product having a lower aromatic content [0111].  Nousiainen teaches product comprising 0.6wt % aromatics [0143], which reads on the claimed range.
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the McCall isomerized or hydrocracked product to the Nousiainen HDA step, for the benefit of obtaining a more valuable product having lower aromatic content.
Regarding claim 9, Nousiainen teaches HDA temperature of 300°C, pressure of 90 bar, LHSV of 1 hr-1 [0043], which lies within the claimed range.  Nousiainen teaches platinum, palladium, nickel, cobalt, tungsten, and molybdenum HDA catalyst on silica, alumina, titania supports [0107-0108].
Regarding claim 10, McCall teaches isomerization temperatures of 150-360°C, pressures of 17.24-47.26 bar, LHSV of 1 [0025], [0048], which overlaps with the claimed range.  McCall teaches isomerization catalysts comprises platinum, palladium on silica, alumina supports [0022].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McCall (US 2009/0158637) in view of Nousiainen (US 2016/0130509) as applied to claim 1 above, and further in view of Abhari (US 2017/0327757).
Regarding claim 3, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose sulfide addition.
However, Abhari teaches a similar process for creating jet fuel from renewable feedstocks.  Abhari teaches addition of 50-2000 ppm sulfur, in order to maintain the sulfide functionality of the hydrotreatment catalyst [0049].
Therefore, it would have been obvious to the person having ordinary skill in the art to have added sulfide in an appropriate amount, such as that disclosed by Abhari, for the benefit of maintaining the sulfide functionality of the hydrotreatment catalyst.

Response to Arguments
 Applicant's arguments filed 20 April 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
The claims have been amended to specify sulfide HDO catalyst, sulfide hydrocracking catalyst, and elemental isomerization catalyst.
Nousiainen does not teach separation between hydrocracking and isomerization stages as required by independent claims 1 and 11.

Regarding Applicant’s first argument, the rejections have been updated as necessitated by amendments to the claims.  McCall teaches various hydrodeoxygenation, hydrocracking, and isomerization catalysts including nickel, cobalt, molybdenum, tungsten, platinum and palladium on amourphous refractor oxides and zeolites [0015], [0021-0035].  McCall does not disclose using sulfided catalysts in the HDO and HDK stages, however, McCall does note that HDO, HDK and HDI catalysts are well known and that any well known catalysts may be used [0022], [0015].  Nousiainen teaches a similar process including HDO and HDW (which comprises hydrocracking [0100]) followed by separation of gases, and treating liquid phase in HDA [0111].  The HDA stage comprises isomerization catalysts [0106].  Thus, Examiner considers the HDA of Nousiainen to read on the claimed isomerization step.  Nousiainen teaches the HDO/and HDW (note HDW of Nousiainen includes cracking  [0100]) catalyst comprises sulfided catalysts including nickel, cobalt, molybdenum on amorphous refractory oxide supports and zeolites[0101-105].  Nousiainen teaches the HDA zone comprises isomerization catalyst [0106] comprising elemental Pt or palladium on refractory oxide support [0106-0108].  Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Nousiainen catalysts, since McCall teaches any well-known catalysts are suitable for the process, and Nousiainen teaches these catalysts are suitable for respective HDO, HDK, and isomerization steps.
Regarding Applicant’s second argument, Examiner notes that as previously discussed, Nousiainen teaches HDO and HDW steps followed by separation of gases from liquid products [0140].  Nousiainen HDW step comprises cracking [0100].  In this regard, Nousiainen teaches HDO and HDK followed by separation of gases.  Further, Nousiainen teaches treating the liquid products to a second hydroprocessing step comprising HAD catalyst [0141].  The HAD catalyst comprises isomerization catalyst [0106].  In this regard, Examiner considers Nousiainen to disclose HDO and HDK, followed by separation of gases from liquid product, and sending liquid product to HDI, thus meeting the claimed concept of vapor/liquid separation between HDK and HDI steps.  It is not seen where Applicant has distinguished the claimed steps in this regard.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0057474 – teaches using sulfided catalysts for HDO, isomerization, and cracking of biologically derived feeds to create fuel range products [0007], [0036-37], [0044-45], [0065].
US 2020/0017775 – Lindberg teaches sulfided catalysts for hydroconversion of biologically derived feeds [0117], [0136], [0158-159], [0203].
US 2019/0185758 – teaches sulfiding hydroconversion catalysts [0014-0021].
US 2016/0243537 – Robinson teaches optimizing sulfur addition to hydroconversion catalysts [0014].
US 2010/0133144 – Kokayeff teaches hydrodeoxygenation, isomerization, and hydrocracking of oxygenate feedstocks.
US 2009/0283442 – McCall teaches production of aviation fuel from oxygenate feedstocks by simultaneous hydrogenation, deoxygenation, isomerization, and cracking. McCall teaches purifying recycle hydrogen in amine scrubber [0043].
US 2016/0177188 – Vilonen teaches simultaneous hydrogenation, HDW, HDO, HDN, HDS, HDK of oxygenate feedstocks [0091].  Vilonen teaches recovering kerosene fractions [0115].
US 2011/0166396 – Egeberg teaches sending mixtures of oxygenates and mineral oil to HDO/HAD and HDI to improve cloud/pour point.
US 2016/0289135 – Fichtl teaches producing aviation fuel from oxygenate feedstock using hydrogenation, deoxygenation, and isomerization steps.
US 2016/0289576 – Eilos teaches hydroprocessing oxygenate feedstocks.
US 2011/0319683 – Abhari teaches hydrotreating oxygenate feedstocks, and using amine scrubber to purify recycle hydrogen.
US 2014/0148626 – Parimi teaches deoxygenation to form fuel products.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771